
	

114 HR 2088 : United States Grain Standards Act Reauthorization Act of 2015
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2088
		IN THE SENATE OF THE UNITED STATES
		June 10, 2015Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To amend the United States Grain Standards Act to improve inspection services performed at export
			 elevators at export port locations, to reauthorize certain authorities of
			 the Secretary of Agriculture under such Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the United States Grain Standards Act Reauthorization Act of 2015. 2.Reauthorization of United States Grain Standards Act (a)Policy and purpose of ActSection 2(b) of the United States Grain Standards Act (7 U.S.C. 74(b)) is amended—
 (1)in paragraph (1), by striking to both domestic and foreign buyers and inserting responsive to the purchase specifications of domestic and foreign buyers; (2)by striking and at the end of paragraph (2);
 (3)by striking the period at the end of paragraph (3) and inserting ; and; and (4)by adding at the end the following new paragraph:
					
 (4)to provide an accurate, reliable, consistently available, and cost-effective official grain inspection and weighing system..
				(b)Definitions
 (1)Major disaster definedSection 3 of the United States Grain Standards Act (7 U.S.C. 75) is amended by adding at the end the following new paragraph:
					
 (aa)The term major disaster has the meaning given that term in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), except that the term includes a severe weather incident causing a region-wide interruption of government services..
 (2)Conforming amendmentsSection 3 of the United States Grain Standards Act (7 U.S.C. 75) is further amended— (A)in the matter preceding paragraph (a), by striking otherwise– and inserting otherwise:;
 (B)by striking the term at the beginning of each paragraph (other than paragraphs (n) and (t)) and inserting The term; (C)in paragraph (i)—
 (i)by striking Act (the term and inserting Act. The term; and (ii)by striking ); and inserting a period;
 (D)in paragraphs (n) and (t), by striking the terms and inserting The terms; (E)in paragraph (o)—
 (i)by striking personnel (the term and inserting personnel. The term; and (ii)by striking ); and inserting a period;
 (F)in paragraph (s), by striking the verb and inserting The verb; (G)in paragraph (x)—
 (i)by striking conveyance (the terms and inserting conveyance. The terms; and (ii)by striking accordingly); and inserting accordingly.;
 (H)by striking the semicolon at the end of each paragraph (other than paragraphs (i), (o), (x), and (y)) and inserting a period; and
 (I)in paragraph (y), by striking ; and and inserting a period. (c)Official inspection and weighing requirements (1)Discretionary waiver authoritySection 5(a)(1) of the United States Grain Standards Act (7 U.S.C. 77(a)(1)) is amended in the first proviso by striking may waive the foregoing requirement in emergency and inserting shall promptly waive the foregoing requirement in the event of an emergency, a major disaster,.
 (2)Weighing requirements at export elevatorsSection 5(a)(2) of the United States Grain Standards Act (7 U.S.C. 77(a)(2)) is amended by striking intracompany shipments of grain into an export elevator by any mode of transportation, grain transferred into an export elevator by transportation modes other than barge, and inserting shipments of grain into an export elevator by any mode of transportation.
				(d)Delegation of official inspection authority
 (1)Authorized inspection personnel at export elevators at export port locationsParagraph (1) of section 7(e) of the United States Grain Standards Act (7 U.S.C. 79(e)) is amended to read as follows:
					
 (1)Except as otherwise provided in paragraphs (3) and (4) of this subsection, the Secretary shall cause official inspection at export elevators at export port locations, for all grain required or authorized to be inspected by this Act, to be performed—
 (A)by official inspection personnel employed by the Secretary; or (B)by other persons under contract with the Secretary as provided in section 8 of this Act..
 (2)Delegation to state agenciesSection 7(e) of the United States Grain Standards Act (7 U.S.C. 79(e)) is amended— (A)in paragraph (2)—
 (i)by striking , meets the criteria and all that follows through the Secretary may delegate and inserting and meets the criteria specified in subsection (f)(1)(A) of this section, the Secretary may delegate;
 (ii)by striking at export port locations within the State, including export port locations and inserting at export elevators at export port locations within the State, including at export elevators at export port locations; and
 (iii)in the last sentence, by striking Any such delegation and inserting The delegation under this paragraph of authority to conduct official inspection services shall be for a term not to exceed 5 years, and may be renewed thereafter in accordance with this subsection, except that any such delegation;
 (B)by transferring paragraph (4) to the end of subsection (f), redesignating such paragraph as paragraph (5), and, in such paragraph, by striking or subsection (f) and inserting or subsection (e); and
 (C)by striking paragraph (3) and inserting the following new paragraphs:  (3)Prior to delegating authority to a State agency for the performance of official inspection services at export elevators at export port locations pursuant to paragraph (2) of this subsection, the Secretary shall comply with the following:
 (A)Upon receipt of an application from a State agency requesting the delegation of authority to perform official inspection services on behalf of the Secretary, publish notice of the application in the Federal Register and provide a minimum 30-day comment period on the application.
 (B)Evaluate the comments received under subparagraph (A) with respect to an application and conduct an investigation to determine whether the State agency that submitted the application and its personnel are qualified to perform official inspection services on behalf of the Secretary. In conducting the investigation, the Secretary shall consult with, and review the available files of the Department of Justice, the Office of Inspector General of the Department of Agriculture, and the Government Accountability Office.
 (C)Make findings based on the results of the investigation and consideration of public comments received.
 (D)Publish a notice in the Federal Register announcing whether the State agency has been delegated the authority to perform official inspection services at export elevators at export port locations on behalf of the Secretary, and the basis upon which the Secretary has made the decision.
								(4)
 (A)Except in the case of a major disaster, if a State agency that has been delegated the authority to perform official inspection services at export elevators at export port locations on behalf of the Secretary fails to perform such official services, the Secretary shall submit to Congress, within 90 days after the first day on which inspection services were not performed by the delegated State agency, a report containing—
 (i)the reasons for the State agency’s failure; and (ii)the rationale as to whether or not the Secretary will permit the State agency to retain its delegated authority.
 (B)A State agency may request that the delegation of inspection authority to the agency be canceled by providing written notice to the Secretary at least 90 days in advance of the requested cancellation date.
 (C)If a State agency that has been delegated the authority under paragraph (2) of this subsection to perform official inspection services at an export elevator at an export port location on behalf of the Secretary intends to temporarily discontinue such official inspection services or weighing services for any reason, except in the case of a major disaster, the State agency shall notify the Secretary in writing of its intention to do so at least 72 hours in advance of the discontinuation date. The receipt of such prior notice shall be considered by the Secretary as a mitigating factor in determining whether to maintain or revoke the delegation of authority to the State agency..
					(3)Conforming amendments
 (A)Section 7(f)(1) of the United States Grain Standards Act (7 U.S.C. 79(f)(1)) is amended by striking other than at export port locations and inserting (other than at an export elevator at an export port location). (B)Section 16(d) of the United States Grain Standards Act (7 U.S.C. 87e(d)) is amended by striking The Office of Investigation of the Department of Agriculture (or such other organization or agency within the Department of Agriculture which may be delegated the authority, in lieu thereof, to conduct investigations on behalf of the Department of Agriculture) and inserting The Office of Inspector General of the Department of Agriculture.
 (4)Evaluation of current delegationsNot later than 2 years after the date of the enactment of this Act, the Secretary of Agriculture shall complete a review of each State agency that, as of the date of the enactment of this Act, has been delegated inspection authority under section 7(e) of the United States Grain Standards Act (7 U.S.C. 79(e)) and determine if the State agency is qualified to continue to perform official inspection services at export elevators at export port locations on behalf of the Secretary under such section, as amended by this subsection. The Secretary shall conduct the review subject to the requirements of section 7(e) of the United States Grain Standards Act (7 U.S.C. 79(e)), as amended by this subsection, and a State agency determined to be qualified to continue to perform such official inspection services shall be subject thereafter to such requirements.
 (e)Continuity of operationsSection 7(e) of the United States Grain Standards Act (7 U.S.C. 79(e)) is further amended by inserting after paragraph (4), as added by subsection (d), the following new paragraphs:
				
 (5)Except in the case of a major disaster, the Secretary shall cause official inspections at an export elevator at an export port location—
 (A)to be performed without interruption by official inspection personnel employed by the Secretary or by a State agency delegated such authority under paragraph (2) of this subsection; or
 (B)if interrupted, to be resumed at the export elevator by utilizing official inspection personnel employed by the Secretary or by another delegated State agency as provided under paragraph (2) of this subsection as follows:
 (i)Within 6 hours after the interruption, if the interruption is caused by a State agency delegated such authority under this subsection and the Secretary received advance notice of the interruption pursuant to paragraph (4)(C) of this subsection.
 (ii)Within 12 hours after the interruption, if the State agency failed to provide the required advance notice of the interruption.
							(6)
 (A)If the Secretary is unable to restore official inspection services within the applicable time period required by paragraph (5)(B) of this subsection, the interested person requesting such services at the export elevator at an export port location shall be authorized to utilize official inspection personnel, as provided under section 8 of the Act, employed by another State agency delegated authority under paragraph (2) of this subsection or designated under subsection (f)(1) of this section.
 (B)A delegated or designated State agency providing inspection services under subparagraph (A) may, at its discretion, provide such services for a period of up to 90 days from the date on which the services are initiated, after which time the Secretary may restore official inspection services using official inspection personnel employed by the Secretary or a State agency delegated such authority under this subsection, if available. The State agency shall notify the Secretary in writing of its intention to discontinue inspection services under subparagraph (A) at least 72 hours in advance of the discontinuation date.
 (7)Not later than 60 days after the date of the enactment of this paragraph, the Secretary shall make available to the public, including pursuant to a website maintained by the Secretary, a list of all delegated States and all official agencies authorized to perform official inspections on behalf of the Secretary. This list shall include the name, contact information, and category of authority granted. The Secretary shall update the list at least semiannually..
			(f)Geographic boundaries for official agencies
 (1)Official inspection authoritySection 7(f)(2) of the United States Grain Standards Act (7 U.S.C. 79(f)(2)) is amended by striking the Secretary may and all that follows through the end of the paragraph and inserting the following:  the Secretary shall allow a designated official agency to cross boundary lines to carry out inspections in another geographic area if—(A)the current designated official agency for that geographic area is unable to provide inspection services in a timely manner;
 (B)a person requesting inspection services in that geographic area requests a probe inspection on a barge-lot basis; or
 (C)the current official agency for that geographic area agrees in writing with the adjacent official agency to waive the current geographic area restriction at the request of the applicant for service..
 (2)Weighing authoritySection 7A(i)(2) of the United States Grain Standards Act (7 U.S.C. 79a(i)(2)) is amended by striking the Secretary may and all that follows through the end of the paragraph and inserting the following:
					
 the Secretary shall allow a designated official agency to cross boundary lines to carry out weighing in another geographic area if—(A)the current designated official agency for that geographic area is unable to provide weighing services in a timely manner; or
 (B)the current official agency for that geographic area agrees in writing with the adjacent official agency to waive the current geographic area restriction at the request of the applicant for service..
 (g)Duration of designations of official agenciesSection 7(g)(1) of the United States Grain Standards Act (7 U.S.C. 79(g)(1)) is amended by striking triennially and inserting every 5 years. (h)Inspection fees (1)Collection and amountsSection 7(j)(1) of the United States Grain Standards Act (7 U.S.C. 79(j)(1)) is amended—
 (A)by inserting (A) after (1); (B)by adding at the end the following new subparagraph:
						
 (B)For official inspections and weighing at an export elevator at an export port location performed by the Secretary, performed by a State agency delegated the authority to perform official inspection services at the export elevator on behalf of the Secretary, or performed by a State agency utilized as authorized by subsection (e)(6)(A), the portion of the fees based upon export tonnage shall be based upon a rolling 5-year average of export tonnage volumes. In order to maintain an operating reserve of between 3 to 6 months, the Secretary shall adjust such fees at least annually..
 (2)Duration of authoritySection 7(j)(4) of the United States Grain Standards Act (7 U.S.C. 79(j)(4)) is amended by striking September 30, 2015 and inserting September 30, 2020. (i)Official weighing or supervision at locations where official inspection is provided other than by the SecretarySection 7A(c)(2) of the United States Grain Standards Act (7 U.S.C. 79a(c)(2)) is amended—
 (1)in the first sentence, by striking with respect to export port locations and inserting with respect to an export elevator at an export port location; and (2)in the last sentence by striking subsection (g) of section 7 and inserting subsection (e) and (g) of section 7.
 (j)Collection of fees for weighing servicesSection 7A(l)(3) of the United States Grain Standards Act (7 U.S.C. 79a(l)(2)) is amended by striking September 30, 2015 and inserting September 30, 2020.
 (k)Limitation and administrative and supervisory costsSection 7D of the United States Grain Standards Act (7 U.S.C. 79d) is amended by striking 2015 and inserting 2020. (l)Issuance of authorizations (1)DurationSection 8(b) of the United States Grain Standards Act (7 U.S.C. 84(b)) is amended by striking triennially and inserting every 5 years.
 (2)Persons who may be hired as official inspection personnelSection 8(e) of the United States Grain Standards Act (7 U.S.C. 84(e)) is amended— (A)by striking (on the date of enactment of the United States Grain Standards Act of 1976);
 (B)by striking the United States Grain Standards Act and inserting this Act; and (C)by striking , on the date of enactment of the United States Grain Standards Act of 1976, was performing and inserting performs.
 (m)Authorization of appropriationsSection 19 of the United States Grain Standards Act (7 U.S.C. 87h) is amended by striking 2015 and inserting 2020. (n)Expiration of advisory committeeSection 21(e) of the United States Grain Standards Act (7 U.S.C. 87j(e)) is amended by striking September 30, 2015 and inserting September 30, 2020.
 (o)Technical correctionsSection 17B(b) of the United States Grain Standards Act (7 U.S.C. 87f–2(b)) is amended— (1)by striking notwithstanding the provisions of section 812 of the Agricultural Act of 1970, as added by the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c–3) and inserting notwithstanding section 602 of the Agricultural Trade Act of 1978 (7 U.S.C. 5712); and
 (2)by striking or the Secretary.  Passed the House of Representatives June 9, 2015.Karen L. Haas,Clerk 